4 U.S. 353 (____)
4 Dall. 353
Hollingsworth
v.
Duane.
Supreme Court of United States.

*354 The COURT
After a long advisement upon the subject, seemed to think, that alienage might have been a cause of challenge, before the juror was sworn; but, upon an extensive review of the authorities, they decided, that advantage could not be taken of it, after verdict.
Rule discharged.[(1)]
NOTES
[(1)]  Since the discussion of this case, the marshal has been directed not to return aliens upon the panel; and, in many instances, when aliens have been returned, the state, as well as the federal, Courts have discharged them, upon their own application.